Citation Nr: 0030936	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for aggravation of 
malaria due to tobacco use in service.

3.  Entitlement to service connection for emphysema due to 
tobacco use in service.

4.  Entitlement to service connection for coronary artery 
disease due to tobacco use in service.

5.  Entitlement to service connection for peripheral vascular 
disease due to tobacco use in service.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's claims of entitlement to service 
connection for nicotine addiction, aggravation of malaria due 
to tobacco use in service, emphysema due to tobacco use in 
service, coronary artery disease due to tobacco use in 
service, and peripheral vascular disease due to tobacco use 
in service were denied.  The veteran subsequently perfected 
an appeal of these decisions.

In a substantive appeal, VA Form 9, received in April 1999, 
the veteran acknowledged his desire for a personal hearing 
before a member of the Board of Veterans' Appeals (Board) in 
Washington, D.C.  In an October 1999 letter, the veteran's 
attorney representative requested a hearing before a member 
of the Board of Veterans' Appeals at the RO.  To clarify 
whether a hearing in Washington, D.C. or a hearing at the RO 
was desired, in August 2000, the Board sent a letter to the 
veteran's representative seeking clarification.  The letter 
listed the hearing options available, and stated that if no 
response was received within 30 days the Board would assume 
that a hearing before a member of the Board sitting at the RO 
was sought, and the claim would be remanded.  No response was 
received.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


